Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over SOHN et al. (US 2016/0049637 A1) in view of ABDELSALAM et al. (US 2015/0280221 A1).
Regarding claim 1, SOHN teaches a negative electrode ([0012, 0053]; claim 7), comprising a negative electrode current collector ([0012, 0053]; claim 7); a negative active material layer positioned on the current collector ([0053] the negative active material layer may include a first region and a second region, the first region may be adjacent to the current collector and the second region may be separated from the current collector by the first region [0056]); first active material layer close to the negative electrode current collector (‘a first region adjacent to the current collector’, [0056], claim 7), a second active material layer disposed on a surface of the first active material layer (‘the second region may be separated from the current collector by the first region’, [0056], claim 7), wherein the first active material has an average pore size (20-1000 nm, [0007, 0012-0013], claim 8), the second active material has an average pore size (10-1000 nm, [0007, 0012-0013], claim 8), the carbon material includes different shapes, the shapes include sheet-shaped, flake, spherical shape or fiber-shaped [0060]; 
With regards to the oval like shape particles limitation, SOHN teaches in [0060] the negative active material includes a carbon material that reversibly intercalates/deintercalates lithium ions, among the carbon materials disclosed, natural or artificial graphite, soft and hard carbon are mentioned. The instant specification shares in [0059] the same carbon materials disclosed by SOHN above. Therefore, as the carbon material instantly disclosed is the same as that taught by SOHN it would be inherent for the carbon material of SOHN to have oval-like particles with through holes and/or blind holes as well as different average pore sizes. This is further supported in [0012] and [0013] of SOHN where it is taught that the first and second regions have first and second average pore size, the first average pore size may be about 20-1000 nm and the second average pore size may be about 10-1000 nm active materials teaching materials such as, graphite or artificial graphite, etc., with a spherical shape; the prior art teaches the active material as claimed, since there is no clear distinction between the materials of SOHN and the materials claimed it would be inherent for the first and second active material to have an oval like shape.
SOHN is silent to the oval-like shape claimed.
ABDELSALAM teaches an anode current collector (201, Fig.2, [00159]) with a first active material layer (‘first composite anode layer’, 203a) and  a second active material layer (‘second composite anode layer’, 203b, [0103]), the same active material may be present in both composite anode layers [0106], active materials may include graphite [0109-0111; 0040, 0051], artificial graphite [0162], the first and second active materials may independently consist essentially of graphite [0109], the particles may have any shape, elongate particles, spherical, spheroid, [0163], beads [0052] and porous particles [0170]. The use of layered electrodes improves the capacity retention and cycle life of the batteries (Abstract, [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included particles with spheroid, spherical, elongated and/or bead shapes as taught by the particle shape of ABDELSALAM, in order to improve the cycle life of the battery.
SOHN is silent as to a ratio of a short diameter and long diameter of the first and second active materials is 0.5 to 0.9 and 0.3 to 8, respectively.
ABDELSALAM teaches active material particles with a variety of shapes including spherical, elongated particles, spheroid, etc. [0163] including a largest diameter of 25-100 micrometers and a smallest diameter of 0.5-25 micrometers [0164-0167].  The ratio of short diameter to long diameter ranges from 0.5/100 to 25/25 = 0.005 to 1; ABDELSALAM teaches in [0151] that the large dimension is preferably less than 50 micrometers, more preferably less than 30 micrometers (preferably a 25-30 micrometers range for the long diameter), therefore the ratio of short diameter to long diameter would more preferably range from 0.5/30 to 25/25 = 0.0166 to 1.  Therefore, as the ranges of Abdelsalam overlap with the claimed ranges a prima facie case of obviousness exist.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the particle diameters as taught by ABDELSALAM in the active materials taught by SOHN, in order to improve the cycle life of the battery.
Regarding claim 2, SOHN teaches the first active material has a porosity greater than that of the second active material [0012-0014, 0035-0041]; claims 9-10).
SOHN teaches a (porosity of second region) : (porosity of first region) = 0.5-1 (claim 9); therefore the porosity of the second region ≤ the porosity of the first region.
Regarding claim 4, SOHN teaches the first average pore size is about 20-1000 nm and the second average pore size is about 10-1000 nm ([0013, 0036], claim 8).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.
Regarding claim 5, SOHN is silent as to a ratio of a short diameter and long diameter of the first and second active materials is 0.6 to 0.9 and 0.4 to 8, respectively.
ABDELSALAM teaches active material particles with a variety of shapes including spherical, elongated particles, spheroid, etc. [0163] including a largest diameter of 25-100 micrometers and a smallest diameter of 0.5-25 micrometers [0164-0167].  The ratio of short diameter to long diameter ranges from 0.5/100 to 25/25 = 0.005 to 1; ABDELSALAM teaches in [0151] that the large dimension is preferably less than 50 micrometers, more preferably less than 30 micrometers (preferably a 25-30 micrometers range for the long diameter), therefore the ratio of short diameter to long diameter would more preferably range from 0.5/30 to 25/25 = 0.0166 to 1.  Therefore, as the ranges of Abdelsalam overlap with the claimed ranges a prima facie case of obviousness exist.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the particle diameters as taught by ABDELSALAM in the active materials taught by SOHN, in order to improve the cycle life of the battery.
Regarding claims 10 and 11, SOHN teaches artificial graphite [0060].
Regarding claims 12-13, SOHN teaches a rechargeable lithium battery ([0103], Abstract, Title).
Regarding claim 14, SOHN is silent as to a device comprising the secondary battery according to claim 12.
ABDELSALAM teaches rechargeable lithium batteries used in electronic devices and vehicles [0002, 0013, 0114].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery of SOHN in a device as taught by the ABDELSALAM reference in order to use, apply and/or test the battery.

Claims 3, 7-9, 15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SOHN et al. (US 2016/0049637 A1) in view of ABDELSALAM et al. (US 2015/0280221 A1) as applied to claim 1 above, and further in view of LEE et al. (WO 2018070703A1, using US 2019/0027740 A1 as an English equivalent).
Regarding claim 3, SOHN silent as to the first active material has a particle size Dv50 from 8 to 18 micrometers and the second active material has a particle size Dv50 from 5 to 15 micrometers.
LEE teaches a negative electrode (Abstract), a current collector, a first active material (‘a first negative electrode mixture layer’ first negative electrode active material and a first binder’), a second active material layer (‘ a second negative electrode mixture layer’, [Abstract]) disposed on a surface of the first active material layer (‘formed on the first negative electrode mixture layer’ [Abstract]); spherical particles [0035-0036], D50 of the first negative electrode active material 10-30 micrometers [0037] and D50 of the second negative electrode active material 5-25 micrometers [0037]. The multi-layer design of LEE includes a battery with improved adhesion, high capacity, and prevention of overall battery performance deterioration [0012, 0039-0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the particle size of LEE in the materials of SOHN in order to obtain a battery with improved adhesion, high capacity and prevent overall battery performance deterioration.
Regarding claim 7, SOHN is silent as to the first active material has an apparent density from 0.5-1.2 g/cm3 and the second active material has an apparent density from 1.5-2.0 g/cm3.
LEE teaches the first negative electrode mixture layer has an electrode densify of 0.9-2 g/cc and the negative electrode mixture layer has an electrode density of about 0.2-1.7 g/cc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the densities of LEE in the materials of SOHN in order to obtain a battery with improved adhesion, high capacity and prevent overall battery performance deterioration.
Regarding claim 8, SOHN is silent as to the first active material has an areal density from 20-100 g/m2 and the second active material layer has an areal density from 20-100 g/m2.
LEE teaches the first negative electrode slurry’s loading about of 8 mg/cm2 = 80 g/m2 and the second negative electrode slurry’s loading about of 8 mg/cm2 = 80 g/m2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the densities of LEE in the materials of SOHN in order to obtain a battery with improved adhesion, high capacity and prevent overall battery performance deterioration.
Regarding claim 9, SOHN is silent as to the ratio of the areal density of the first active material to the areal density of the second active material layer is from 0.3 to 3.
LEE teaches 80 g/m2:80 g/m2 = 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the densities of LEE in the materials of SOHN in order to obtain a battery with improved adhesion, high capacity and prevent overall battery performance deterioration.
Regarding claim 15, SOHN silent as to the first active material has a particle size Dv50 from 10 to 16 micrometers and the second active material has a particle size Dv50 from 6 to 12 micrometers.
LEE teaches a negative electrode (Abstract), a current collector, a first active material (‘a first negative electrode mixture layer’ first negative electrode active material and a first binder’), a second active material layer (‘ a second negative electrode mixture layer’, [Abstract]) disposed on a surface of the first active material layer (‘formed on the first negative electrode mixture layer’ [Abstract]); spherical particles [0035-0036], D50 of the first negative electrode active material 10-30 micrometers [0037] and D50 of the second negative electrode active material 5-25 micrometers [0037]. The multi-layer design of LEE includes a battery with improved adhesion, high capacity, and prevention of overall battery performance deterioration [0012, 0039-0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the particle size of LEE in the materials of SOHN in order to obtain a battery with improved adhesion, high capacity and prevent overall battery performance deterioration.
Regarding claim 17, SOHN is silent as to the first active material has an apparent density from 0.6-1.0 g/cm3 and the second active material has an apparent density from 1.6-1.9 g/cm3.
LEE teaches the first negative electrode mixture layer has an electrode density of 0.9-2 g/cc and the negative electrode mixture layer has an electrode density of about 0.2-1.7 g/cc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the densities of LEE in the materials of SOHN in order to obtain a battery with improved adhesion, high capacity and prevent overall battery performance deterioration.
Regarding claim 18, SOHN is silent as to the first active material has an areal density from 30-90 g/m2 and the second active material layer has an areal density from 30-90 g/m2.
LEE teaches the first negative electrode slurry’s loading about of 8 mg/cm2 = 80 g/m2 and the second negative electrode slurry’s loading about of 8 mg/cm2 = 80 g/m2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the densities of LEE in the materials of SOHN in order to obtain a battery with improved adhesion, high capacity and prevent overall battery performance deterioration.
Regarding claim 19, SOHN is silent as to the ratio of the areal density of the first active material to the areal density of the second active material layer is from 0.5 to 2.
LEE teaches 80 g/m2:80 g/m2 = 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the densities of LEE in the materials of SOHN in order to obtain a battery with improved adhesion, high capacity and prevent overall battery performance deterioration.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SOHN et al. (US 2016/0049637 A1) in view of ABDELSALAM et al. (US 2015/0280221 A1) as applied to claim 1 above, and further in view of PARK et al. (US 2018/0219217 A1).
Regarding claim 8, SOHN is silent as to the first active material has an areal density from 20-100 g/m2 and the second active material layer has an areal density from 20-100 g/m2.
PARK teaches a negative electrode (Abstract) including a current collector, first negative electrode active material layer located on the current collector and a second negative electrode active material layer  located on the first negative electrode active material (Abstract), a total loading amount of the first and second negative electrode active material layer and the second negative electrode active material layer may be 50 mg/25 cm2 to 1000 mg/25cm2 = 2-40 g/m2, improving capacity and lifespan characteristics of a battery (Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the densities of PARK in the materials of SOHN in order to obtain a battery with improved capacity and lifespan characteristics. 
Regarding claim 9, SOHN is silent as to the ratio of the areal density of the first active material to the areal density of the second active material layer is from 0.3 to 3.
PARK teaches 2 g/m2:2 g/m2 = 1 and 40 g/m2:40 g/m2 = 1.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the densities of PARK in the materials of SOHN in order to obtain a battery with improved capacity and lifespan characteristics. 
Regarding claim 18, SOHN is silent as to the first active material has an areal density from 30-90 g/m2 and the second active material layer has an areal density from 30-90 g/m2.
PARK teaches a negative electrode (Abstract) including a current collector, first negative electrode active material layer located on the current collector and a second negative electrode active material layer  located on the first negative electrode active material (Abstract), a total loading amount of the first and second negative electrode active material layer and the second negative electrode active material layer may be 50 mg/25 cm2 to 1000 mg/25cm2 = 2-40 g/m2, improving capacity and lifespan characteristics of a battery (Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the densities of PARK in the materials of SOHN in order to obtain a battery with improved capacity and lifespan characteristics. 
Regarding claim 19, SOHN is silent as to the ratio of the areal density of the first active material to the areal density of the second active material layer is from 0.5 to 2.
PARK teaches 2 g/m2:2 g/m2 = 1 and 40 g/m2:40 g/m2 = 1.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the densities of PARK in the materials of SOHN in order to obtain a battery with improved capacity and lifespan characteristics. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SOHN et al. (US 2016/0049637 A1) in view of ABDELSALAM et al. (US 2015/0280221 A1) as applied to claim 1 above, and further in view of TANAKA (US 2017/0110730 A1).
Regarding claim 6, SOHN is silent as to the first active material has a specific surface area from 6.9-9.6 m2/g and the second active material has a specific surface are from 1.3-3.1 m2/g specific surface are of the first active material and second active material.
TANAKA teaches an active material including a first and second particle (Abstract), a negative electrode active material including the first and second composite particles [0040], the average particle diameter of the first and second composite is between 2-40 micrometers [0038], the specific surface area of the first composite particle is 3.4-7.30 m2/g and the specific surface are of the second composite particle is 0.9-2.0 m2/g [0040-0041], a negative electrode with enhanced cycle characteristics [0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the surface areas of TANAKA in the materials of SOHN in order to obtain a battery with enhanced cycle characteristics.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SOHN et al. (US 2016/0049637 A1) in view of ABDELSALAM et al. (US 2015/0280221 A1) as applied to claim 1 above, and further in view of AHN et al. (CN 104126242, as cited in the IDS, translation of Description, including numbered paragraphs, provided by the Examiner)
Regarding claim 3, SOHN silent as to the first active material has a particle size Dv50 from 8 to 18 micrometers and the second active material has a particle size Dv50 from 5 to 15 micrometers.
AHN teaches a negative electrode comprising a multilayer active material [paragraph 4], a first electrode active material [paragraph 33], a second active material [paragraph 33], the active material can be spherical or spheroidal in shape [paragraph 37], the average particle size of the first active material can be below 20 micrometers [paragraph 38], the ratio of the average particle size of the first active material to the second active material may be 1:9 to 5:5.1 ([paragraph 38], a first particle size of 10 micrometer and a second particle size of 12 micrometers = a ratio of 10:12 which falls within the range 1:9 to 5:5.1), the multilayer active material can improve charge and life characteristics [paragraph 34].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the particle size of AHN in the materials of SOHN in order to obtain a battery with improved charge and life characteristics.
Regarding claim 15, SOHN silent as to the first active material has a particle size Dv50 from 10 to 16 micrometers and the second active material has a particle size Dv50 from 6 to 12 micrometers.
AHN teaches a negative electrode comprising a multilayer active material [paragraph 4], a first electrode active material [paragraph 33], a second active material [paragraph 33], the active material can be spherical or spheroidal in shape [paragraph 37], the average particle size of the first active material can be below 20 micrometers [paragraph 38], the ratio of the average particle size of the first active material to the second active material may be 1:9 to 5:5.1 ([paragraph 38], a first particle size of 10 micrometer and a second particle size of 12 micrometers = a ratio of 10:12 which falls within the range 1:9 to 5:5.1), the multilayer active material can improve charge and life characteristics [paragraph 34].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the particle size of AHN in the materials of SOHN in order to obtain a battery with improved charge and life characteristics.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SOHN et al. (US 2016/0049637 A1) in view of ABDELSALAM et al. (US 2015/0044571 A1, hereinafter referred to as ‘ABDELSALAM (‘571)’).
Regarding claim 16, SOHN is silent as to the first active material has a specific surface area from 8-8.7 m2/g and the second active material has a specific surface are from 2-2.5 m2/g specific surface are of the first active material and second active material.
ABDELSALAM (‘571) teaches a composition comprising a first particulate electroactive material and a particulate graphite material [0011], the surface area of each nanostructure material is between 1-100 m2/g [0016,0116] teaches an active material including a first and second particle (Abstract), an anode composition that is capable of maintaining high capacity [0009].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the surface areas of ABDELSALAM (‘571) in the materials of SOHN in order to obtain an anode composition that is capable of maintaining high capacity.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SOHN et al. (US 2016/0049637 A1) in view of ABDELSALAM et al. (US 2015/0280221 A1).
Regarding claim 16, SOHN is silent as to the first active material has a specific surface area from 8-8.7 m2/g and the second active material has a specific surface are from 2-2.5 m2/g specific surface are of the first active material and second active material.
ABDELSALAM teaches an anode current collector (201, Fig.2, [00159]) with a first active material layer (‘first composite anode layer’, 203a) and  a second active material layer (‘second composite anode layer’, 203b, [0103]), the same active material may be present in both composite anode layers [0106], active materials may include graphite [0109-0111; 0040, 0051], artificial graphite [0162], the first and second active materials may independently consist essentially of graphite [0109], the particles may have any shape, elongate particles, spherical, spheroid, [0163], beads [0052] and porous particles [0170]. The use of layered electrodes improves the capacity retention and cycle life of the batteries (Abstract, [0110]). Active components with a surface area range of 0.1-200 [0169,0238-0242; Table 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the surface areas as taught by the ABDELSALAM, in the materials of SOHN, in order to improve the cycle life of the battery.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SOHN et al. (US 2016/0049637 A1) in view of SUGA et al. (US 2016/0181614 A1).
Regarding claim 16, SOHN is silent as to the first active material has a specific surface area from 8-8.7 m2/g and the second active material has a specific surface are from 2-2.5 m2/g specific surface are of the first active material and second active material.
SUGA teaches a negative electrode material (abstract) including graphite and carbon particles, with specific surface areas of 2 and 8 m2/g [Table 1, Example 4], respectively; a negative electrode material which can maintain cycle characteristics while maintaining output characteristics of the battery [0010].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the surface areas as taught by the SUGA in the materials of SOHN, in order to obtain a negative electrode material which can maintain cycle characteristics while maintaining output characteristics of the battery.

Response to Amendment
The amendments filed 09/30/2021 have been fully considered. A new ground of rejection is made in view of the claim amendments received on 09/30/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LEE (US 2018/0287145 A1)
AHN et al. (US 2014/0287316 A1) teaches an anode for a secondary battery.
YOKOYAMA et al. (US 2014/0057166 A1) teaches specific surface area of graphite particles [0041].
SAKA et al. (US 2017/0256776 A1) teaches specific surface area [0006,0016,0099,0177-0180].
OSE et al. (US 2018/0301753 A1) teaches an anode mixture to provide excellent cycle characteristics [abstract].
TSUCHIYA et al. (US 20170110729 A1) teaches a negative electrode material and pore diameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723